DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,142,333.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.
Hence, it is obvious that the claimed combination or the narrower claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-11465532 is directed to “A power distribution system for an electric aircraft includes a first electric propulsion unit comprising at least two power stages; a first battery pack electrically connected to a first power stage of the at least two power stages; a second battery pack electrically connected to a second power stage of the at least two power stages; and a control system configured to control the first battery pack, the second battery pack, the first power stage, and the second power stage to transfer power from the first battery pack to the second battery pack through the first power stage and the second power stage.”;
US-11254219 is directed to “A system for maintaining attitude control under degraded or depleted energy source conditions using multiple electric propulsors includes a plurality of propulsors, at least an energy source providing electric power to the plurality of propulsors and a vehicle controller communicatively coupled to each propulsor and configured to calculate initial power levels for the plurality of propulsors, the initial power levels including an initial power level for each propulsor, determine an energy output capacity of the least an energy source under load, calculate, by the vehicle controller, an aggregate potential demand of the plurality of propulsors as a function of the initial power levels, determine that electric potential is insufficient to match the aggregate potential demand, and for each initial power level generate a reduced power level, the reduced power level less than the initial power level and direct a corresponding propulsor to consume electrical power at the reduced power level.”;
US-10370088 is directed to “Methods and systems for a full-scale vertical takeoff and landing manned or unmanned aircraft, having an all-electric, low-emission or zero-emission lift and propulsion system, an integrated ‘highway in the sky’ avionics system for navigation and guidance, a tablet-based motion command, or mission planning system to provide the operator with drive-by-wire style direction control, and automatic on-board-capability to provide traffic awareness, weather display and collision avoidance. Automatic computer monitoring by a programmed triple-redundant digital autopilot computer controls each motor-controller and motor to produce pitch, bank, yaw and elevation, while simultaneously restricting the flight regime that the pilot can command, to protect the pilot from inadvertent potentially harmful acts that might lead to loss of control or loss of vehicle stability. By using the results of the state measurements to inform motor control commands, the methods and systems contribute to the operational simplicity, reliability and safety of the vehicle.”;
US-20220289379 is directed to “A mobile emergency power generation and vehicle propulsion power system, method, and apparatus for full-scale, clean fuel, electric-powered vehicles having a fuel cell module including a plurality of fuel cells working together to process oxidizers including gaseous oxygen from the atmosphere or local oxygen supply and fuels including gaseous hydrogen or gaseous hydrogen from liquid hydrogen, to collect electrons from the plurality of hydrogen fuel cells to supply voltage and current to and control an amount and distribution of electrical voltage and torque or current for use with power inverters and power outlets for exterior use, and for propulsion systems of the vehicle itself.”;
US-20220258873 is directed to “A propulsion system for providing propulsion of an aircraft includes a plurality of electric motors coupled with a rotor of the aircraft to drive the rotor and a propulsion motor control. The propulsion motor control includes at least one processor electrically connected with at least one electric motor to actuate the at least one electric motor and at least one battery electrically connected with the at least one processor and at least one electric motor to provide power to the at least one processor and the at least one electric motor. The propulsion motor control actuates the plurality of electric motors based on a desired torque level to drive the rotor to provide propulsion of the aircraft.”;
Wang et al., is directed to “Flight Test of L1 Adaptive Control on 120-kg-Class Electric Vertical Take-Off and Landing Vehicles”;
Ducard et al., is directed to “Hexacopter Flight Performance Comparison with CCA vs. WCA Control Allocation”;
Jackson et al., is directed to “ROSflight: A Lean Open-Source Research Autopilot”;
Xu et al., is directed to “Full Attitude Control of an Efficient Quadrotor Tail-sitter VTOL UAV with Flexible Modes”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B